Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION


Priority
This application claims priority to provisional application Nos. US Ser. No. 62/977,078 filed 14 February 2020; US Ser. No. 62/992,553 filed 20 March 2020; US Ser. No. 63/005,923 filed 06 April 2020; US Ser. No. 63/016,902 filed 28 April 2020; US Ser. No. 63/050,844 filed 12 July 2020; US Ser. No. 63/069,792 filed 05 August 2020; US Ser. No. 63/088,736 filed 07 October 2020; US Ser. No. 63/140,128 filed 21 January 2021; US Ser. No. 63/142,077 filed 27 January 2021; and, US Ser. No. 63/148,374 filed 11 February 2021,


Status of the Claims
The amendment dated 05/03/2021 is acknowledged.  Claims 1-8, 11, 16, 19-20, 24, 28, 36, 39, 44-46 and 54 are pending and under examination.


Information Disclosure Statement
There was no information disclosure statement (IDS) submitted at the time of this Office action.


Specification
The disclosure is objected to because of the following informalities:    The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code (see pg. 60 Para. [0182], pg. 61 Para. [0183]). Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01.  
Appropriate correction is required.

Claim Objections 
Claims 5-8 and 11 are objected to for the following informalities:
Claims 5-8 and 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 4 is rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
Claim 4 is rejected for reciting “presented in Table 1 and/or Table 2”. The references to figures/tables in the claims are impermissible. It is suggested to incorporate the tables into the claim.


The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claim 3 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
The claims are directed to the immunogenic composition of claim 1, wherein the expression cassette comprises a SARS-CoV-2 antigen coding sequence selected from the group consisting of SEQ ID NO: 3: a sequence having at least 80% homology and/or identity to SEQ ID NO: 3; a sequence present in SEQ ID NO: 12; a sequence having at least 80% homology and/or identity to SEQ ID NO: 12; SEQ ID NO: 15; a sequence having at least 80% homology and/or identity to SEQ ID NO: 15; SEQ ID NO: 446; a sequence having at least 80% homology and/or identity to SEQ ID NO: 446; any of SEQ ID NOS: 412-417; any of SEQ ID NOS: 438-445, and any of SEQ ID NOS: 475-476 or 460; a sequence having at least 80% homology and/or identity to any of SEQ ID NOS: 412-417, SEQ ID NOS: 438-445, and SEQ ID NOS: 475-476 and 460.
To provide adequate written description and evidence of possession of a claimed genus, the specification must provide sufficient distinguishing identifying characteristics of the genus.  The factors to be considered include disclosure of complete or partial structure, physical and/or chemical properties, functional characteristics, structure/function correlation, methods of making the claimed product, or any combination thereof. 
The grounds for the written description rejection are as follows: the claims are directed to a genus of nucleic acid molecules that encode a protein with 80% or more homology to SEQ ID NOs: 3, 12, 15, 446, 412-417, 438-445, 460 and 475-476, wherein the composition is configured to induce neutralizing antibody and/or cellular immune response against SARS-CoV-2 in a mammalian subject; however, the specification does not provide support for what amino acid changes qualify as "homologous". Thus, the claims encompass a broad genus of polypeptides, as the degree of homology is nebulous in the absence of a definition of exactly what changes are envisioned by those terms. There is some general teaching in the art that some amino acid variations are tolerated without losing a protein’s tertiary structure, but conservation of structure is not necessarily a surrogate for conservation of function. In terms of function of the genus of polynucleotides that encode polypeptides, they must retain the ability to retain their immunogenicity and be infectious. Applicant has not provided a structure-function nexus. The instant claims encompass a genus of nucleic acid sequences having alterations to portion of amino acid sequence positions with no detail as to what is to be done to the amino acid positions. Accordingly, it does not appear applicants were in possession of the claimed sequences at the time of filing. Given that there is no identification of any particular portion of the structure that must be conserved, and in the absence of sufficient recitation of distinguishing identifying characteristics, the specification does not provide adequate written description of the claimed genus. The provision of a partial structure and a function without a nexus between the two does not put one in possession of the large genus of variants encompassed by the claims. Vas-Cath Inc. V. Mahurkar, 19 USPQ2d 1111, clearly states that "applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention. The invention is, for purposes of the ‘written description’ inquiry, whatever is now claimed." (See page 1117). The specification does not "clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed." (See Vas-Cath at page 1116). According to the claims, homologous changes can be made to the sequence (note the difference between sequence homology and sequence identity) provided that the altered sequence remains 80% homologous to the base sequences of SEQ ID NOs: 3, 12, 15, 446, 412-417, 438-445, 460 and 475-476. The specification does not provide a defined list of which amino acid mutations qualify as "homologous". A nucleic acid sequence having 80% sequence homology to SEQ ID NOs: 3, 12, 15, 446, 412-417, 438-445, 460 and 475-476 can have any type of mutation (e.g., deletion, insertion, substitution), anywhere along the nucleic acid sequence. It does not appear applicants were in possession of the claimed nucleic acid sequences having 80% homology to SEQ ID NOs: 3, 12, 15, 446, 412-417, 438-445, 460 and 475-476 at the time of filing.
Accordingly, in the absence of sufficient recitation of distinguishing identifying characteristics, the specification does not provide adequate written description of the claimed genus. In view of the lack of disclosure of how to make the construct having 80% homology, the claims are rejected as lacking adequate descriptive support for the claimed invention.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 16, 19-20, 24, 28, 36, 39, 44-46 and 54 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Langedijk et al. (US 2021/0246170 Al, “Langedijk”, filed 1/30/2021, priority to 1/31/2020, the filing date of Langedijk’s USSN 62/969,008). 
The claims are directed to an immunogenic composition comprising a replication defective adenoviral (rdAd) vector, wherein the rdAd vector is selected from: a) an rdAd vector comprising an expression cassette comprising a SARS-CoV-2 antigen coding sequence encoding at least one SARS-CoV-2 antigen, optionally wherein said antigen comprises a SARS-CoV-2 spike (S) protein receptor binding domain (RBD); said immunogenic composition being configured to induce neutralizing antibody and/or cellular immune response against SARS-CoV-2 in a mammalian subject to which said immunogenic composition is administered.
Regarding claims 1-2, 16, 19-20, 24, 28, 36, 39, 44-46 and 54, Langedijk discloses immunogenic compositions, pharmaceutical compositions, vaccines (instant claims 1, 28) and methods for administration to humans to treat or prevent SARS-CoV-2 disease (see abstract, paragraphs [0224] and [0227]) (instant claims 1, 44-46). The composition contains a SARS-CoV-2 S protein or nucleic acid encoding an S protein (see abstract). Specifically, the composition comprises a replication incompetent Ad26-based vector (instant claims 1, 19) encoding a prefusion stabilized codon-optimized SARS-CoV-2 spike protein sequence, GenBank Accession Number MN908947 (see paragraphs [0714] and [1315]), as in Langedijk’s SEQ ID NO: 4, (instant claima 1, 2). Other vectors include other adenoviruses, such as AdC68, a chimpanzee adenovirus (see paragraph [0433]) (instant claim 20). Pages 121-122 disclose sequences that contain amino acids 314-509 of Langedijk’s SEQ ID NO: 4, in addition to leader sequences (in bold and underscore). The leader sequence for Langedijk’s SEQ ID NO: 207 is MDAMKRGLCCVLLLCGAVFVSA.  Langedijk discloses embodiments whereby the nucleic acid sequence comprises receptor binding domains (see Figs. 1, 3-6, 24) (instant claim 1).
The composition is administered at various doses, such as 108,9,10 vp (see paragraph [0399]) (instant claim 36) to induce humoral or cellular immunity against SARS-CoV-2 (see paragraph [0416]) (instant claims 16). Administration is intranasal in some embodiments (see paragraph [0407]) (instant claims 36 and 39. Pharmaceutical compositions include pharmaceutically acceptable diluents or carriers, and can be in the form of an aerosol for inhalation (see paragraph [0461])(instant claim 28). The composition is effective to prevent moderate to severe/critical COVID-19 (see paragraph [0397]). With respect to claim 54, the methods of Langedijk as described above are the methods of the present invention, thus, the methods of Langedijk would produce the same functional characteristics of the present invention as instant claim 54.  In this regard, The MPEP states that “the express, implicit, and inherent disclosures of a prior art reference may be relied upon in the rejection of claims under 35 U.S.C. 102 or 103.  "The inherent teaching of a prior art reference, a question of fact, arises both in the context of anticipation and obviousness." In re Napier, 55 F.3d 610, 613, 34 USPQ2d 1782, 1784 (Fed. Cir. 1995) (affirmed a 35 U.S.C. 103 rejection based in part on inherent disclosure in one of the references). 
Therefore, the cited prior art anticipates the claimed invention.
Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Barry Chestnut whose telephone number is (571)270-3546.  The examiner can normally be reached on M-Th 8:00 to 4:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janet Andres can be reached on 571-272-0867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BARRY A CHESTNUT/Primary Examiner, Art Unit 1648